Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application TITLE has been amended as follows: INTERACTIVE FEATURE SELECTION FOR TRAINING A MACHINE LEARNING SYSTEM AND DISPLAYING DISCREPANCIES WITHIN THE CONTEXT OF THE DOCUMENT

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the combination of elements was not found in the prior art.  Specifically, the inclusion of displaying discrepancies between example labels (i.e. known labels) and predicted labels within the context of the prior art was not found.  The closet prior art to this concept was found in Skuratovsky, U.S. Patent Application Publication 2007/0118378, which discloses highlighting within the context of a document passages of text with low confidence classification values.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H BEJCEK II whose telephone number is (571)270-3610.  The examiner can normally be reached on Monday - Friday: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on (571) 270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/R.B./           Examiner, Art Unit 2123                                                                                                                                                                                             

/ALEXEY SHMATOV/           Supervisory Patent Examiner, Art Unit 2123